Citation Nr: 0915857	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-35 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for schizoaffective 
disorder. 

2.  Entitlement to service connection for generalized anxiety 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1977 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2006 by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for schizoaffective disorder and 
generalized anxiety disorder. 

In January 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The record was held 
open for 60 days so that additional evidence could be 
submitted, accompanied by a waiver of RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for schizoaffective 
disorder and generalized anxiety disorder which he claims are 
due to his exposure to aircraft fuel while in service.  He 
testified that he was exposed daily to aircraft fuel during 
military service while working as a fuel specialist, thus 
contributing to the development of his schizoaffective 
disorder and generalized anxiety disorder.  

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

The claims file reflects that the Veteran has received 
medical treatment from the VA Outpatient Clinic (OPC) in 
Viera, Florida (see hearing transcript at page 8).  However, 
these records are not present within the file.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The AMC/RO should obtain and associate with the 
claims file all outstanding VA records.

In his Travel Board hearing, the Veteran stated there are 
outstanding medical treatment records related to his claims 
on appeal from a physician in Melbourne, Florida (see hearing 
transcript at pages 10-11).  The Veteran stated he had the 
medical records, but forgot to bring them into the hearing 
with him.  He was advised by the undersigned Veterans Law 
Judge to give the materials to his service representative for 
their inclusion into the claims file.  However, these 
materials were not received by the Veteran nor requested by 
the RO.  

Under 38 C.F.R. § 3.159(c)(1), VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  The AMC/RO should make a request to obtain these 
private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, who 
treated the Veteran for any psychiatric 
disorder since service.  Of particular 
interest are VA records of evaluation 
and/or treatment of the Veteran's claimed 
anxiety and schizoaffective disorder from 
the Viera VA OPC.  Also of particular 
interest are private records of evaluation 
and/or treatment of the Veteran's claimed 
anxiety and schizoaffective disorder from 
his private physician in Melbourne, 
Florida.  

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  After completion of the above and any 
additional development deemed necessary, 
to include VA examination, the issue on 
appeal should be reviewed with 
consideration of all applicable laws and 
regulations-specifically to include 
consideration of all of the evidence of 
record since the September 2006 SOC.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




